Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
10/13/21. Claims 1-20 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 10/13/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding Claims 1 and 11, the term “coplanar” is used but according to figure 2E and figure labels 210 and 220, the first and second section are at least partially not coplanar.  The dependent claims are likewise rejected.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-2, 4, 6-8, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenhalgh (U.S. Publication No.20040220593).
Regarding Claim 1, Greenhalgh discloses a leaflet enhancer device 
(Figure 9 #76), comprising: a leaflet section, the leaflet section including a central member, the central member including a first portion (Figure 9 #78), a second portion (Figure 9 #78) that opposes the first portion, and a base portion disposed between the first portion and the second portion (Figure 9 #80); a first section extending from the first portion; a second section extending from the second portion, the second section including an opening (see figure 11 below); and one or more engaging members extending at an angle from the central member (Figure 9 #82), wherein the first section and the second section are coplanar (the sections as seen in the figure below are as coplanar as the sections displayed in figure 2E) and the first section is disposed within the opening of the second section (see figure 10 below).


    PNG
    media_image1.png
    286
    216
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    300
    195
    media_image2.png
    Greyscale

Regarding Claim 2, Greenhalgh discloses the device according to claim 1, wherein: the leaflet section defines a three-dimensional region; and the second section (Figure 11 #96) is larger than the first section.
Regarding Claim 4, Greenhalgh discloses the device according to claims 1, wherein the one or more engaging members includes a first set of engaging members (Figure 9 #82) extending from the first portion and a second set of engaging members (Figure 9 #82) extending from the second portion.
Regarding Claim 6, Greenhalgh discloses the device according to any of claims 1, further comprising: a covering member, the covering member being disposed on and surrounding at least the leaflet section (Figure 5 #55).
Regarding Claim 7, Greenhalgh discloses The device according to claims 1, wherein: the device is configured to move between (i) a default, closed position and (ii) an open position; and in the closed position, the first and second sections are configured to compress upon opposite surfaces of the native leaflet when the device is implanted (Paragraph [0009]). 
Regarding Claim 8, Greenhalgh discloses the device according to Claim 1, further comprising: one or more gripping members (Figure 9 #82) extending from a surface of the first section and/or a surface of the second section.
Regarding Claim 11, Greenhalgh discloses A leaflet enhancer device (Figure 11 #92), comprising: a leaflet section; a first section extending from the leaflet section (Figure 9 #left on figure below); and a second section (Figure 9 #94) extending from the leaflet section, the second section including an opening (See figure below); wherein: the second section is larger than the first section (as can be seen in the figure below the second section is larger); the device is configured to move between (i) a default, closed configuration and (ii) an open configuration; the device is biased to the closed configuration; in the closed configuration, the first section is biased towards the second section so that the first section and the second section are coplanar (the sections as seen in the figure below are as coplanar as the sections displayed in figure 2E) and; the first section is disposed within the opening (see figure 10 below); and in the closed configuration, the first section and the second section are configured to impose a compressive force on opposite surfaces of a native leaflet captured there between (Paragraph [0009]).

    PNG
    media_image3.png
    295
    205
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    300
    195
    media_image2.png
    Greyscale

Regarding Claim 12, Greenhalgh discloses the device according to claim 11, wherein: the leaflet section defines a three-dimensional region (Figure 11 #98), the 

    PNG
    media_image4.png
    295
    205
    media_image4.png
    Greyscale

Regarding Claim 13, Greenhalgh discloses the device according to claims 11, further comprising: one or more engaging members (Figure 11 #100) extending from the central member (due to the first and second section extending from the central member the engaging member is also connected) at an angle with respect to the first section and the second section.
Regarding Claim 14, Greenhalgh discloses the device according to claim 13, wherein the one or more engaging members includes a first set of engaging members extending from the first portion and a second set of engaging members extending from the second portion (Figure 11 #100).
Regarding Claim 15, Greenhalgh discloses the device according to any of claim 12, further comprising: a covering member, the covering member being disposed on and surrounding at least the leaflet section (Figure 5 #55).
Regarding Claim 16, Greenhalgh discloses the device according to claim 12, wherein: the first portion protrudes towards the second portion; and the leaflet section is configured to surround an edge of the native leaflet (Paragraph [0007]). 
Regarding Claim 17, Greenhalgh discloses the device according to claim 11, further comprising: one or more gripping members extending from a surface of the first section and/or a surface of the second section (Figure 11 #100). 
Regarding Claim 20, Greenhalgh discloses the device according claim 11, wherein the device is configured to be delivered using a delivery catheter, the delivery catheter being configured to deliver the device in the open configuration to the native leaflet and move the device to the closed configuration for attachment to the native leaflet (Paragraphs [0035]-[0036]).

Allowable Subject Matter
9.	Claims 3, 5, 9-10 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774